UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-8036 WEST PHARMACEUTICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-1210010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 101 Gordon Drive, PO Box 645, Lionville, PA 19341-0645 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-594-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Noþ As of April 30, 2012, there were 33,874,665 shares of the Registrant’s common stock outstanding. Table of Contents TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Income for the Three Months ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Income for the Three Months ended March 31, 2012 and 2011 4 Condensed Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 5 Condensed Consolidated Statement of Equity for the Three Months ended March 31, 2012 6 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 6. EXHIBITS 29 SIGNATURE 31 INDEX TO EXHIBITS F-1 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions, except per share data) Three Months Ended March 31, Net sales $ $ Cost of goods and services sold Gross profit Research and development Selling, general and administrative expenses Restructuring and other items (Note 2) ) Operating profit Interest expense Interest income ) ) Income before income taxes Income tax expense Equity in net income of affiliated companies Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted Dividends declared per share $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) Three Months Ended March 31, Net income $ $ Other comprehensive income, net of tax for 2012 and 2011, respectively: Foreign currency translation adjustments Defined benefit pension and other postretirement plans: Net actuarial loss arising during period, net of tax of $(0.1) and $(0.2) ) ) Less: amortization of actuarial loss, net of tax of $0.8 and $0.5 Less: amortization of prior service credit, net of tax of $(0.2) and $(0.1) ) ) Net losses on derivatives, net of tax of $0 and $(0.3) - ) Other comprehensive income, net of tax Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) March 31, December 31, ASSETS Current assets: Cash, including cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Property, plant and equipment Less accumulated depreciation and amortization Property, plant and equipment, net Investments in affiliated companies Goodwill Deferred income taxes Intangible assets, net Other noncurrent assets Total Assets $ $ LIABILITIES AND EQUITY Current liabilities: Notes payable and other current debt $ $ Accounts payable Pension and other postretirement benefits Accrued salaries, wages and benefits Income taxes payable Taxes other than income Other current liabilities Total current liabilities Long-term debt Deferred income taxes Pension and other postretirement benefits Other long-term liabilities Total Liabilities Commitments and contingencies (Note 12) Total Equity Total Liabilities and Equity $ $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents CONDENSED CONSOLIDATED STATEMENT OF EQUITY (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) Common Shares Issued Common Stock Capital in Excess of Par Value Number of Treasury Shares Treasury Stock Retained earnings Accumulated other comprehensive loss Total Balance, December 31, 2011 $ $ ) $ ) $ $ ) $ Net income Stock-based compensation Shares issued under stock plans ) Shares repurchased for employee tax withholdings ) ) Excess tax benefit from employee stock plans Dividends declared ) ) Other comprehensive income, net of tax Balance, March 31, 2012 $ $ ) $ ) $ $ ) $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Depreciation Amortization Other non-cash items, net Changes in assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisition of patents and other long-term assets - ) Sales (purchases) of short-term investments, net ) Other, net Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving credit agreements, net Changes in other debt ) ) Dividend payments ) ) Excess tax benefit from employee stock plans Shares repurchased for employee tax withholdings ) ) Issuance of common stock from treasury Net cash provided by financing activities Effect of exchange rates on cash Net increase (decrease) in cash and cash equivalents ) Cash, including cash equivalents at beginning of period Cash, including cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 7 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1:Summary of Significant Accounting Policies Basis of Presentation: The condensed consolidated financial statements included in this report are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) for interim financial reporting and Securities and Exchange Commission (“SEC”) regulations. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by U.S. GAAP. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. GAAP have been condensed or omitted. In the opinion of management, these financial statements include all adjustments which are of a normal recurring nature, necessary for a fair statement of the financial position, results of operations, cash flows and the change in equity for the periods presented. The condensed consolidated financial statements for the three months ended March 31, 2012 should be read in conjunction with the consolidated financial statements and notes thereto of West Pharmaceutical Services, Inc. (which may be referred to as “West”, “the Company”, “we”, “us” or “our”), appearing in our Annual Report on Form 10-K for the year ended December 31, 2011 (“2011 Annual Report”). The results of operations for any interim period are not necessarily indicative of results for the full year. Note 2:Restructuring and Other Items Restructuring and other items consisted of: Three Months Ended March 31, ($ in millions) Restructuring and related charges: Severance and post-employment benefits $ - $ Impairments and asset write-offs Other restructuring charges Total restructuring and related charges Acquisition-related contingencies - Foreign exchange and other ) ) Total restructuring and other items $ ) $ Restructuring and Related Charges During the three months ended March 31, 2012 and 2011, we incurred restructuring and related charges of $0.4 million and $1.9 million, respectively, associated with the restructuring plan announced in December 2010. Charges incurred under this plan consist of costs associated with the 2011 closure of a plant in the United States and a reduction of operations at a manufacturing facility in England. We currently expect to incur additional charges related to the plan of approximately $1.6 million during the remainder of 2012, which consist of approximately $1.2 million in cash expenditures for severance and costs associated with the plant closure and fixed asset relocation, and approximately $0.4 million in non-cash asset impairment and disposal charges. The following table presents activity related to our restructuring obligations: ($ in millions) Severance and benefits Other Costs Total Balance, December 31, 2011 $ $ $ Charges - Cash payments ) ) ) Non-cash adjustment - ) ) Balance, March 31, 2012 $ $ $ 8 Table of Contents Other Items The liability for contingent consideration related to our 2010 acquisition of technology used in our SmartDose™ electronic patch injector system increased by $0.2 million during the three months ended March 31, 2012, due to accretion expense. Note 3:Income Taxes The tax provision for interim periods is determined using the estimated annual effective consolidated tax rate, based on the current estimate of full-year earnings before taxes, adjusted for the impact of discrete quarterly items. For the three months ended March 31, 2012, our effective tax rate was 26.1% compared with 24.9% for the same period in 2011. During the first quarter of 2012, we recorded a discrete tax charge of $0.3 million due to the reduction of deferred tax assets associated with the legal restructuring of the ownership of our Puerto Rico operations. During the three months ended March 31, 2011, we recorded a discrete tax charge of $0.2 million, resulting from the impact of changes in tax laws in certain foreign tax jurisdictions on our deferred tax balances. Because we are a global organization, we and our subsidiaries file income tax returns in the U.S. Federal jurisdiction and various state and foreign jurisdictions. During 2011, the statute of limitations for the 2007 U.S. Federal tax year lapsed, leaving tax years 2008 through 2011 open to examination. For U.S. state and local jurisdictions, tax years 2007 through 2011 are open to examination. We are also subject to examination in various foreign jurisdictions for tax years 2005 through 2011. It is reasonably possible that, due to the expiration of statutes and the closing of tax audits, the liability for unrecognized tax benefits may be reduced by approximately $0.3 million during the next twelve months, which would favorably impact our effective tax rate. Accrued interest and penalties related to unrecognized tax benefits was $0.5 million and $0.4 million at March 31, 2012 and December 31, 2011, respectively. Note 4:Derivative Financial Instruments Our ongoing business operations expose us to various risks such as fluctuating interest rates, foreign exchange rates and increasing commodity prices. To manage these market risks, we periodically enter into derivative financial instruments such as interest rate swaps, options and foreign exchange contracts for periods consistent with and for notional amounts equal to or less than the related underlying exposures. We do not purchase or hold any derivative financial instruments for speculation or trading purposes. All derivatives are recorded on the balance sheet at fair value. Interest Rate Risk On February 25, 2011, we exercised an option to purchase our new corporate office and research building. In connection with this, we expect that, during the first quarter of 2013, we will borrow $43.0 million pursuant to a five-year term loan with a variable interest rate. In anticipation of this debt, we entered into a forward-start interest rate swap with the same notional amount in order to hedge the variability in cash flows due to changes in the applicable interest rate over the five-year period beginning January 2013. Under this swap, we will receive variable interest rate payments based on one-month London Interbank Offering Rates (“LIBOR”) plus a margin in return for making monthly fixed interest payments at 5.41%. We designated the forward-start interest rate swap as a cash flow hedge. In addition, we have two interest rate swap agreements outstanding as of March 31, 2012, that are designated as cash flow hedges to protect against volatility in the interest rates payable on our $50.0 million note maturing July 28, 2012 (“Series A Note”) and our $25.0 million note maturing July 28, 2015 (“Series B Note”). Under both of these swaps, we will receive variable interest rate payments based on three-month LIBOR in return for making quarterly fixed rate payments. Including the applicable margin, the interest rate swap agreements effectively fix the interest rates payable on the Series A and B notes at 5.32% and 5.51%, respectively. 9 Table of Contents Foreign Exchange Rate Risk As described in more detail below, during the first quarter of 2012, we entered into several foreign currency hedge contracts that were designated as cash flow hedges of forecasted transactions denominated in foreign currencies. We entered into a series of foreign currency contracts intended to hedge the currency risk associated with a portion of our forecasted Japanese Yen (“JPY”) denominated purchases of inventory from Daikyo Seiko Ltd. (“Daikyo”) made by West in the United States. As of March 31, 2012, there were nine monthly contracts outstanding at ¥110.6 million ($1.4 million) each, for an aggregate notional amount of ¥995.4 ($12.6 million). We also entered into a series of foreign currency contracts to hedge the currency risk associated with a portion of our forecasted U.S. dollar (“USD”) denominated inventory purchases made by certain European subsidiaries. As of March 31, 2012, there were nine monthly contracts outstanding at $1.0 million each, for an aggregate notional amount of $9.3 million. In addition we entered into a series of foreign currency contracts to hedge the currency risk associated with a portion of our forecasted JPY denominated inventory purchases made by certain European subsidiaries. As of March 31, 2012, there were nine monthly contracts outstanding at ¥52.7 million each ($0.6 million), for an aggregate notional amount of ¥474.7 million ($5.7 million). A portion of our debt consists of borrowings denominated in currencies other than the U.S. dollar. We designated our €81.5 million Euro-denominated notes as a hedge of our net investment in certain European subsidiaries. A cumulative foreign currency translation loss of $8.3 million pre-tax ($5.1 million after tax) on this debt was recorded within accumulated other comprehensive loss as of March 31, 2012. We have also designated our ¥500.0 million Yen-denominated note payable as a hedge of our net investment in a Japanese affiliate. At March 31, 2012, there was a cumulative foreign currency translation loss on this Yen-denominated debt of $0.7 million pre-tax ($0.4 million after tax) which was also included within accumulated other comprehensive loss. Commodity Price Risk Many of our Packaging Systems products are made from synthetic elastomers, which are derived from the petroleum refining process. We purchase the majority of our elastomers via long-term supply contracts, some of which contain clauses that provide for surcharges related to fluctuations in crude oil prices. The following economic hedges did not qualify for hedge accounting treatment since they did not meet the highly effective requirement at inception. In January 2011, we purchased a series of call options for a total of 77,900 barrels of crude oil, intended to mitigate our exposure to such oil-based surcharges and protect operating cash flows with regard to a portion of our forecasted elastomer purchases during the months of May through November 2011. These option contracts allowed us to benefit from a decline in crude oil prices, as there was no downward exposure other than the $0.5 million premium that we paid to purchase the contracts. During the three months ended March 31, 2011, a gain of $0.9 million was recorded in cost of goods and services sold related to these call options. Effects of Derivative Instruments on Financial Position and Results of Operations Refer to Note 5, Fair Value Measurements, for the balance sheet location and fair values of our derivative instruments as of March 31, 2012 and December 31, 2011. 10 Table of Contents The following table summarizes the effects of derivative instruments designated as hedges on other comprehensive income (“OCI”) and earnings for the three months ended March 31: Amount of Gain (Loss) Recognized in OCI Amount of (Gain) Loss Reclassified from Accumulated OCI into Income Location of Gain (Loss) Reclassified from Accumulated OCI into Income ($ in millions) Cash Flow Hedges: Foreign currency hedge contracts $
